This appeal involves consideration of an application made by the petitioner for mandamus *Page 683 
requiring the respondents as a board of elections to place his name as that of an independent candidate for the office of county clerk of Queens county upon the ballot at the coming election. Relator's application is based upon the claim that the provisions of section 1, article 10, and section 3, article 12, of the Constitution require the election of county clerk in the county of Queens this year. Unless he is right in this contention his application has properly been denied.
Concededly, these provisions of the Constitution by their express terms are not applicable to the county of Queens and do not require that the office of county clerk therein should be filled at the coming election. We have no power to so extend by a process of construction the plain meaning of the provisions of the Constitution as to make them applicable to the selection of a county clerk in that county and we think, therefore, that the application has been properly denied, and the order appealed from should be affirmed, with costs.
HISCOCK, Ch. J., COLLIN, CUDDEBACK, HOGAN, POUND, McLAUGHLIN and ANDREWS, JJ., concur.
Order affirmed.